Rugg, C. J.
This is a petition to establish exceptions. The relevant facts are that the case was tried before a judge of the *33Superior Court sitting without a jury. Both the plaintiffs and the defendant, who is the petitioner, seasonably presented requests for rulings of law. The decision was not rendered at the time of the trial, but later a simple finding for the plaintiffs for a stated sum was filed. The clerk of courts mailed from Plymouth, the county seat, at five thirty p.m. of Friday, November 5, 1915, a notice of the finding. This was received by the defendant’s attorney at Brockton on Saturday, November 6, who immediately wrote to the clerk asking for a copy of the memorandum of decision, if any, filed by the judge, and of his rulings upon the requests for rulings. This letter was received at the clerk’s office on Monday, November 8. No reply was made. On November 10, Wednesday, the defendant’s attorney wrote to the clerk in effect that he assumed, having received no answer to his letter of November 6, that no memorandum had been filed and that the plaintiffs’ requests for rulings had been granted and those of the defendant denied, and saving exceptions thereto. No memorandum of decision was filed by the judge. The commissioner has found that on Monday, Tuesday and Wednesday, November 8, 9 and 10, the clerk and the judge were at Brock-ton, the court being in session, and that the defendant’s counsel made no attempt to communicate with the clerk or the judge. There is no finding by the commissioner that the defendant’s counsel knew that the court was sitting at Brockton, but we assume in favor of the plaintiffs that he did. It is found that he did not know that the papers were in Brockton.
At the time these events occurred, there having been then no rule of court touching the subject, exception must have been taken within a reasonable time to a ruling made in the absence of counsel in connection with the trial of a case before a judge without a jury. Hurley v. Boston Elevated Railway, 213 Mass. 192. What is a reasonable time must depend upon the circumstances. In the case at bar, since the notice of the decision was sent by mail and was received in due course, the time of its receipt must be taken as the starting point. That point of time is indicated by R. L. c. 173, § 106, and St. 1911, c. 212. There is nothing to show that notices were not usually sent. Since a bald notice of decision only was sent, it was proper and doubtless necessary for the defendant’s attorney to ascertain whether the judge had *34made any finding of facts. It might have been that a finding of facts made by the judge would have rendered the exceptions valueless. Since the notice of decision had been sent by mail, and since the residence and office of the defendant’s attorney was at a considerable distance from the county seat, this inquiry properly might have been made by mail. Notice of exceptions was given as soon as a reply would have been received if one had been made by the clerk in due course of mail. It actually was given on the third secular day after receipt of the notice of decision. In computing this time, since the period is less than a week, the inter-x-ening Sunday is excluded. Stevenson v. Donnelly, 221 Mass. 161. Under these circumstances the exception was saved within a reasonable time. The attorney acted as promptly as was to be expected in view of the course of the mail. If it appeared that he had known that the papers were in Brockton, where he lived, perhaps a different question would be presented. This conclusion is in analogy to the present rule of court. It is provided now by Rule 46 of the Superior Court Common Law Rules in force beginning with the first Monday in January, 1916, that exceptions to a ruling made in the absence of counsel in cases tried by a judge without a jury shall be saved by filing in the clerk’s office a written statement that exception is taken within three days after the receipt of notice of the adverse ruling. The exceptions are established on the facts found by the commissioner.
The making of a decision in favor of the plaintiffs, without passing upon the defendant’s requests for rulings, was a denial of all such requests as were relevant and inconsistent with the decision. John Hetherington & Sons, Ltd. v. William Firth Co. 210 Mass. 8, 18, 19.
The action is by the holders against the indorser to recover the amount of the face of a promissory note given on time. The second of the requests of the defendant thus denied was that “There was no presentment for payment on the proper day either at the residence or place of business of the maker of the note.” In order to recover of the indorser it was necessary for the plaintiffs to prove that demand of payment Avas made upon the maker on the day of maturity of the note. It is not contended that the case is within the exceptions mentioned in R. L. c. 73, § 132. Neither the place of payment nor the address of the maker Avas *35stated in the note. Therefore, by R. L. c. 73, § 90, cl. 3, it would have been enough if the instrument had been “presented at the usual place of business or residence” of the maker. The substance of the evidence on this point was that, on the day of the maturity of the note, the plaintiffs went after dinner to the front door and then to another door of the residence of the maker, knocked and received no answer, and tried both doors, but could not open them; they did not go to the back door of the house, nor to the maker’s place of business, which was nearby on the other side of the street, nor to any other building; that they did not see the maker; that, after trying the two doors, they came round the corner of the house and they saw a man standing in a stable door; that the distance between the house and stable was about four hundred feet, an open field lying between. The man and the plaintiffs walked toward each other and they met “in the midst of an open field.” Demand was made on this man. This was no demand upon the maker of the note. There is nothing to show that the stable belonged to the maker or was used in connection with her residence or her place of business. For aught that appears, it might have belonged to another person and been used in connection with another estate. The same is true of the open field where the conversation took place. The demand was not made either at the residence or place of business of the maker. The circumstance that confessedly the place of business of the maker, which was across the street, was not visited for the purpose of making demand, is significant. The maker lived about three and a half miles from the holders, in a place called Westdale in the town of East Bridgewater. This evidence does not show due diligence in making a demand. Porter v. Judson, 1 Gray, 175. Demond v. Burnham, 133 Mass. 339. It fails also to show demand upon the maker in person or upon her authorized agent, or upon any person found at a place where presentment ought to have been made. See Granite Bank v. Ayers, 16 Pick. 392; Bank of United States v. Corcoran, 2 Pet. 121; Adams v. Wright, 14 Wis. 408.
The case is not aided on this point by the further evidence that, before the date of the note, which was six months before the attempted demand, “this man had been a great many times” to the store of the plaintiffs “to buy provisions for the Davidsons,” *36(one of whom was the maker of the note) but the plaintiffs did not know his name and made no effort to procure his attendance as a witness at the trial. An agency to buy provisions more than six months earlier had no tendency to show agency for receiving demand of payment on a promissory note at the time in question at a place not shown to be either the residence or place of business of the maker.
Evidence was admitted against the exception of the defendant to the effect that the plaintiffs asked the man who came from the stable about the Davidsons and he answered that Mr. and Mrs. Davidson had gone to Boston and would be back, he thought, about six o’clock, and that he “was in charge.” This evidence doubtless was admitted to show that the maker of the note was “absent or inaccessible” within R. L. c. 73, § 89, cl. 4. But it was not competent for this purpose. The man’s bald assertion made out of court and in the maker’s absence that he was acting as agent for the maker, ought not to have been received. Haney v. Donnelly, 12 Gray, 361. That being out of the case, there was nothing to show that he had any relation to the maker. While his own testimony, if called as a witness, might have been competent to show where the maker was, the repetition in court of what he said was the merest hearsay.
It cannot be said that these errors of law did the defendant no harm. For aught that appears, the judge may have found that there was a sufficient demand, since he denied a request for the second ruling, which was a correct statement of the law.
It is not necessary to determine whether the evidence of a promise to pay made by the defendant after the due day of the note, Glidden v. Chamberlin, 167 Mass. 486, 494, showed that the promise was made under such circumstances of knowledge of the material facts as to justify a finding of waiver of demand. Parks v. Smith, 155 Mass. 26, 33. No finding was made upon this point and the evidence may not be the same at another trial.
The other questions argued need not be considered.

Petition for establishment of exceptions allowed.


Exceptions sustained.